      Case 4:19-cr-00529-DPM Document 31 Filed 09/30/20 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:19-cr-529-DPM

KENNETH WAYNE GILMORE                                     DEFENDANT

                                ORDER
     1. Gilmore moves to suppress evidence from a search of his home.

The material facts are not in dispute; so no hearing is needed.
     2. Officers went to Gilmore's home in Jonesboro because of a
report of possible drug use and drug sales there. While speaking with
Gilmore at the front door, they smelled the odor of marijuana. They
then did a protective sweep of the house, got a search warrant, and
searched the home. They found the rifle and the pistol that form the
basis of the Indictment in this case. Gilmore argues that both the sweep
and the later warrant-based search violated the Constitution.
     3. The protective sweep was lawful. Before leaving to get a search
warrant, officers may check a home to ensure that no one else is present
and to prevent destruction of evidence. United States v. Jansen, 470 F.3d
762, 765 (8th Cir. 2006). Gilmore hasn't argued or shown that the
officers' actions during the first entry exceeded the scope of a lawful
protective sweep.
          Case 4:19-cr-00529-DPM Document 31 Filed 09/30/20 Page 2 of 3



         Next, the warrant-based search. Gilmore argues that the smell of
marijuana indicated only that someone had smoked it, not that it was
                              II




still there[.]" Doc. 2 7 at 4. And he suggests that the plain smell of
marijuana doesn't support probable cause when state law allows for
the use of medical marijuana. Ibid. He therefore believes that the
warrant issued on less than probable cause.
         This argument fails, too. The warrant here issued based on the
report about possible drug use and sales at Gilmore's home, plus the
odor of marijuana that the officers smelled while following up on that
report. Doc. 27-2 at 1. Simple possession of marijuana remains illegal
under federal law; and the sale of marijuana by a private person is
illegal under both state and federal law.          Further, probable cause
doesn't require officers to rule out every possible innocent explanation.
United States v. Perry, 908 F.3d 1126, 1129-30 (8th Cir. 2018). Instead,
11
     only the probability, not a prima facie showing, of criminal activity is
the standard of probable cause." Illinois v. Gates, 462 U.S. 213, 235
(1983).      The facts in the warrant affidavit were, at the very least,
sufficient to justify officers' good-faith reliance on the warrant. United
States v. Leon, 468 U.S. 897, 920-21 (1984).
                                    *    *    *
         Neither the protective sweep of Gilmore's home nor the later
warrant-based search violated the Constitution.              The motion to
suppress, Doc. 26, is therefore denied.

                                        -2-
 Case 4:19-cr-00529-DPM Document 31 Filed 09/30/20 Page 3 of 3



So Ordered.

                                                    (/
                                    D .P. Marshall Jr.
                                    United States District Judge




                              -3-
